AFFIRM; Opinion Filed October 24, 2012.




                                                  In The
                                 Qnurt rif                 p1atE
                           ift! itrirt tf                IJixai at   1atta
                                        No. 05-11-00965-CR


                             SHAKEIDRIA DIANE SMITH, Appellant

                                                    V.

                                 THE STATE OF TEXAS, Appellee


                         On Appeal from the 363rd Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. F-1000726-W


                                            OPINION
                              Before Justices Bridges, Francis, and Lang
                                       Opinion By Justice Lang

           Appellant Shakeidria Diane Smith pleaded not guilty to the offense of aggravated assault

with a deadly weapon resulting in serious bodily injury to a person with whom she had a dating

relationship. See TEx. PENAL CODE ANN.        §   22.02(b)(l) (West 2011); see also TEX. FAM. CODE

ANN.   §   71.0021(b) (West Supp. 2012) (defining “dating relationship”). Additionally, appellant

pleaded not true to one enhancement paragraph. A jury convicted appellant of the lesser included

offense of aggravated assault with a deadly weapon and found the enhancement paragraph true.

Punishment was assessed by the jury at fourteen years’ imprisonment.

           On appeal, appellant asserts nine issues. She contends the trial court erred by (1) not

allowing her full and fair cross-examination of the complainant; (2) allowing the State to cross-
examine a witness on an issue on “re-cross,” but not allowing appellant to conduct “re-direct”

examination on that same issue; (3) allowing into evidence statements made by appellant during a

pretrial examination of appellant’s competency; (4) refusing to instruct the jury on mistake of fact;

(5) allowing the State to present evidence of extraneous offenses during the punishment phase oftrial

without conducting a preliminary hearing to determine whether the State could prove such offenses

beyond a reasonable doubt; (6) admitting into evidence appellant’s “jail book-in card”; (7) denying

appellant’s motion for mistrial when the State “intentionally elicited from a witness an inflammatory

inadmissible hearsay statement of appellant’s father”; and (8) excluding appellant’s testimony

regarding prior unlawful sexual contact between the complainant and appellant. Further, appellant

asserts the cumulative effect of the trial court’s errors denied her a fair trial. We decide against

appellant on her nine issues. The trial court’s judgment is affirmed.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

        During the guilt/innocence phase of trial, the complainant, James Jeffries, testified he is

thirty-three years old. He stated he has never been married and has no children. He met appellant

fourteen years ago. Jeffries testified he and appellant began dating about two months before the

incident that gave rise to the charged offense. According to Jeffries, during the time they were

dating, he and appellant saw each other almost every day, talked on the phone often, and would

frequently “[t]ell each other we love each other.”

        Jeffries stated that on June 23, 2009, he was outside near his house when he saw appellant’s

father, Keith Smith. Jeffries was aware that appellant and her grandmother were looking for Smith,

and he informed Smith of that. Smith gave Jeffries the keys to the vehicle he was driving, a

“Montero,” so Jeffries could go pick up appellant and bring her to Jeffries’s house while Smith

rested there. Jeffries testified he picked up appellant at her aunt’s house, where she was staying, and

drove her to his house in the Montero. Jeffries stated he gave appellant the keys to the Montero and
appellant spoke with her hither for five to ten minutes. Then, Jeffries, appellant, and another man

ran an errand in a ditlerent vehicle.

        .Jeffries testilied that when they returned to his house after the errand, appellant “was steady

arguing’ and said she was tired. According to Jeffries, appellant told him, “I’m not messing with

you no more. I aint fooling with you    fl()   more.’ .Jeffries testified appellant walked to the Montero.

which was parked behind a truck on the side of the street in front of his house. There was no vehicle

parked behind the Montero. Jeffries testified he approached the front driver’s side window of the

Montero and asked appellant to return the ten dollars he had given her earlier for gas. At that point,

appellant was sitting in the driver’s seat of the Montero and her father was in the front passenger

seat. The driver’s side window was open. Jeftiies testified he tried to stick his hand “in the door”

and appellant took off her shoe and tried to hit him with it. Then, appellant threw ten dollars out of

the window. Jeffries stated he picked up the money and started to walk around the front of the

Montero to go into the house. He testified that as he walked between the Montero and the truck that

was parked in front of it, appellant “put the car in drive” and “bumped” him. He stated he was

“really upset” and “looked at her like what the hell wrong with you.” Then, Jeffries testified,

appellant “smashed the gas” and “pinned” him to the truck. According to Jeffries, appellant had

“like an evil look on her face.” Jeffries testified he could hear the “steady spinning” of the tires and

saw appellant “standing on the gas.” He stated he was in so much pain he “barely couldn’t stand it”

and was screaming. He did not know how long he was pinned between the Montero and the truck.

At some point, the Montero backed up and Jeffries fell to the ground.

       Jeffries testified he began “blacking out” after he fell. There were “a lot of people” around

him. An ambulance arrived and he was taken to the hospital, where he remained for approximately

two and one-half months. Jeffries stated he had a “busted artery,” a crushed femur bone, and torn

muscles in his right leg. He has had fourteen surgeries as a result of his injuries, with more surgery

                                                     —3—
pending. He testified he now requires a wheelchair to get around.

       Jeffries stated he did not notice any mechanical problems with the Montero when he drove

it to pick up appellant on the date of the incident in question. He testified the Montero is an

“automatic,” and the “gear shift changer” is located on a console between the front driver’s seat and

the front passenger seat. He stated that to change gears in the Montero, a driver must push in a

button while moving the gear shift changer and must have a foot on the brake. Further, Jeffries

testified the Montero was moving uphill when he was pinned against the truck.

       On cross-examination by the defense, Jeffries testified he is on probation for a first-degree

felony offense that involved dealing drugs. Additionally, Jeffries testified he lied when he stated he

has never been married. He testified he is currently legally married. Then, the following exchange

occurred:

       Q. Now, you also told the jury—and I believe this was in the first few minutes of
       your testimony right after you were sworn in to tell the truth—-that you don’t have
       any children, and that’s also not—that’s also a lie, isn’t it?

       A. I don’t have no kids.

       Q. Why would you tell your probation officer on at least a dozen times that you have
       children?

       A. I have—I have a girlfriend—i have a girlfriend that have kids, and I told them
       about that. And I also told them that I’m going through—i’m going through a DNA
       test because I do have—I have—I have—I think I have a child out there. I’m trying
       to do a DNA test. I told them about that, also.

       Q. Okay. Yeah, I mean, you told the probation people, because you’re on probation,
       you told them that?

       A. Yes.

       Q. Sir, just let me finish, please, and I’ll let you respond, okay? You told the
       probation officer on at least five or six times that you had children?

       [STATE]: Objection to improper impeachment and immaterial fact, Your Honor.

       THE COURT: Sustained.

                                                -4-
          Q. [by defense counsel] Were you just lying to the probation officer about that?
          A. No.

          [STATE]: Object to hearsay, Your Honor.

          THE COURT: Sustained.

          Later, during a break in Jeffries’s testimony, outside the presence ofthe jury, defense counsel

stated as follows:

                  Your Honor, we would like to, in terms of impeachment questions—ask Mr.
          Jeffries—Mr. Jeffries testified in direct examination—very beginning that he was
          never—has never been married and he has no children. We would like to specifically
          ask him individual questions about the numerous times that he has reported to
          psychologists, to probation officers throughout his probationary period that he has
          children. We would like to specifically ask the question of this witness, so that we
          could then bring in these records—these probation records to impeach him.
          Specifically, we would like to ask the question that he reported on—let’s see, he
          reported that he had four children—reported having four children on—in 2008, that
          specifically that he told the psychologist in an assessment that he was married and
          while married had an affair with two women that produced two different children and
          that there was a third child that he was contesting the DNA on. We would like to be
          able to ask those questions in front of the jury.

The trial court denied that request and the jury returned to the courtroom.

          Latasha Moore testified she is a certified peace officer with the Dallas Police Department.

She stated that on the date in question, she was dispatched to the scene of the incident described

above, where she conducted an investigation. Then, she returned to police headquarters, where she

spoke with appellant’s father. Moore testified as follows respecting her encounter with appellant’s

father:

          Q. Can you describe how his demeanor was?
          A. He was upset. He was very upset.

          Q. And did he appear to be upset—do you know who he was upset at or what he was
          upset about?

          A. He was upset with his daughter.

          [DEFENSE COUNSEL]: We would object to—this is asking for hearsay.
                                                   —5—
            THE COURT: Sustained.

            [DEFENSE COUNSEL]: We would request an instruction to disregard to the jury.

            THE COURT: Jury will disregard.

            [DEFENSE COUNSELj: Make a motion for mistrial.

            THE COURT: Denied.

            Q. [by State] Without going into what he said, did he make any statements to you?
            A. Yes.

            Q. And were those statements regarding what he was upset about?
            A. Yes.

            The State rested its case.’

            Immediately prior to appellant’s testimony, outside the presence of the jury, defense counsel

stated

                    Your Honor, a couple of things in terms of parameters here. The—the State
           has alleged that there was either a family relationship or a---—or a dating relationship,
           and we are disputing— we know that they weren’t living together, per the testimony
           of the complaining witness. And we—the complainant—the State’s evidence is that
           they had entered into this relationship. They had been friends for many, many years
           and entered into this relationship just recently.
                    My client, who is going to testify, has a different version of their relationship,
           and  there is an incident when she’s 15—the only sexual contact that they’ve ever had
           or even intimate contact that they’ve ever had kissing, what we would call a romantic
           contact between the two of them is this one incident when she’s 15 and he’s about
           20. That’s it. And we— we need to be able to have her tell the story of their
           relationship and factually and go into this.

Defense counsel stated that the sexual contact to which she was referring “wasn’t consensual.”

           The State responded in relevant part, “[B]y that dating relationship, there’s no requirement




               In addition to those described above, witnesses testifying for the State during the guilt/innocence phase of trial included the following:
(I) Reginald Stem, a “good friend” of Jcffries, testified that he witnessed the incident in question and described what he saw and heard: (2) Jerry
Darnell, a used car manager at Americar Auto Sales, testified as to the sale of the Montero involved in the incident in question and stated that his
records showed the vehicle was returned after the incident with no mechanical problems, and (3) Officer Carl Barnes of the Dallas Police Department
testified that based on his training and experience, a motor vehicle can he a deadly weapon.
                                                                         —6—
that there had to be some kind of sexual or intimate relationshipS” Further, the State argued that

“[w]hat happened when she’s 1 5     ..   is not relevant to this particular case.” The trial court ruled that

appellant “can testify that she didn’t have a dating relationship or sexual relationship,” but “can’t go

into the I 5-year-old business.”

        Appellant testified she is twenty-seven years old.            She stated she was convicted of

manslaughter in 2003, for which she received ten years’ probation.            According to appellant, she

violated her probation by “not reporting” and subsequently received two years’ confinement for that

crime. Appellant stated she has known Jeffries since she was in the ninth grade. According to

appellant, at the time of the incident in question, she and Jeffries were friends. Appellant stated she

has never had any feelings for Jeffries “more than friends.” She testified that as an adult, she has

never kissed Jeffries, had any sexual contact with him, or been on “an intimate boyfriend/girlfriend

date” with him.

        Appellant testified she has had epilepsy since she was an infant and suffers from seizures.

According to appellant, on June 22, 2009, she stayed up late studying for a test and suffered a seizure

that night. She went to school the next day, but left early because she experienced another seizure

and did not feel well. When she got home, Jeffries arrived and took her to his house to see her

father. Appellant ran several errands with Jeffries. She testified that when they returned to Jeffries’s

house, she was tired and in pain. She stated that Jeffries did not want her to leave, but finally gave

her the keys to the Montero. She and her father got into the car, and she started the car. She testified

she put one foot on the gas pedal and one foot on the brake, which is how she always drives.

       According to appellant, after she started the car, Jeffries approached the driver’s side

window, which was open, and tried to reach in to get the keys out of the ignition. Appellant testified

Jeffries started hitting her in the face and she put her arm up to defend herself. Appellant stated

Jeffries told her to give him back the gas money he had given her. She threw the money out the

                                                    —7—
window. She stated she did not see where Jeffries went after she threw the money. She testified she

tried to calm herself and shift gears   SO   the ear could go backwards. She stated she was looking

down. She heard the car “making a zoom sound.” Then, she testified, her father hit her on the arm

and told her Jeffries “was up under the car.” She looked up and saw Jeffries “pinned to the car.”

She stated she “looked hack down again to readjust the car” and “it went back in reverse.” She

testified she was “frightened and scared and wondering was he hurt.”

        Appellant stated that after she backed up the car, Jeffries fell over sideways. She testified

she got out of the car and asked some people nearby to help her get Jeffries into her car so she could

take him to the hospital, hut those people would not help her. She stated she began running away

from the scene of the incident because she was afraid those people would kill her. Her father ran

also. Appellant testified the two of them went to a nearby convenience store and waited inside until

police arrived.

       On cross-examination, appellant testified as follows with respect to shifting the gears of the

Montero:

       A. I caught myself trying to put the car in reverse, but when 1 noticed it didn’t go in
       reverse, I must have put it in neutral or something. I didn’t know for sure because it
       happened so quick.

       Q. So now you said you caught yourself trying to put the car in reverse and you must
       have put it in neutral, it happened so quick?

       A. Yes, ma’am.

       Q.   And—

       A. The reason why I said it because I have a torn ligaments in my hand and I can
       barely do the pedal, and 1 use both of my feets [sic] to drive. And when I trying to do
       it, I think I knocked it out of gear trying to push the brake in, trying to put the car in
       reverse because it didn’t go back in reverse. It went forward. That’s how I knew
       that—when my dad said he was up under the car.

       Q. Okay. So you know that you—we looked at the gear shift and, you know, it goes
       park, reverse, neutral, drive, right?

                                                   —8—
        A. No, I didn’t know that.

        Q. You don’t know that a gear shift goes park, reverse, neutral, and drive?
       A. No.

       Additionally, the State published to the jury a written statement appellant gave police on the

date of the incident, which included the following:

       [Jeffriesj leaned over inside the car and was talking to me, asking what was my
       problem. I told him I was just tired, Been in school all day. He then reached in the car
       to get the keys out of the ignition. We were going back and forth. I reached over to
       shift the gear, but what I did, I smashed the gas pedal and it made the sound, but then
       he say, give me my fucking money. I told him, fine, it doesn’t matter, and threw it at
       him and he hit me. I told him, why did you hit me. I told you I was tired. We were
       fighting and tussling and my dad is telling us to stop.
                Somehow that gear came back. I knocked it back and shifted back. We were
       tussling and somehow I was about to put my hand down, the gear went back and then
       forward. It made a sound and next thing I hear is boom and [Jeffriesj is screaming
       saying, ah. My dad—okay, the next thing I know 1 hear boom and [Jeffries] is
       screaming saying, ah. My dad is saying, shift the gear. But I panicked. My feet was
       on the gas—was on the gas and on the brake pedal trying to shift gears to back up the
       car from [Jeffriesj. I was shifting the gear. He fell over.

Appellant testified that both her statement to police and her testimony at trial were correct.

       With respect to her health condition, appellant testified as follows on cross-examination:

       Q. And so you’re saying this is all based on your seizures—or part of your seizures?
       A. Part of my seizures, yes, ma’am.

       Q. Okay. Mrs. Smith, I’m showing you State’s Exhibit 62.
       A. Yes, ma’am.

       Q. Okay. And when you were—the night of the offense, you came to Dallas County
       Jail?

       A. Yes, ma’am.

       Q. Okay. And you were booked in?
       A. Yes, ma’am.

       Q. And do you remember meeting with a nurse or a medical person and they asked
       you several questions?
        A. Yes. ma’am.

        Q. Okay. And one of the questions that they asked you was do you currently have any
        medical or psychiatric conditions   like seizures, correct?

        A, Yes, ma’am.

        Q. And    you told them none, correct?

        A. I don’t remember not telling them I had      none,   because I aLways tell them. They
        already have it in the computer.

        Q. Okay. But you signed your name to the sheet of paper?
        A. Yes, ma’am.

        Q. And do you remember being asked these questions, if you want to look over them.
        A. Yes.

        Q. And so this is a fair and accurate copy of what they asked you and you signed your
        signature to?

        A. Yes, ma’am.

        Then, State’s Exhibit 62, a jail record titled “Central Intake Health Screening,” was offered

by the State and admitted into evidence over objections by appellant on the grounds of hearsay and

relevance.   The jail record stated in part “Do you currently have any medical or psychiatric

conditions:” and listed a number of conditions, including “Seizure,” next to boxes. The only box

checked on the record signed by appellant was next to the word “None.” After the jail record was

admitted into evidence, appellant testified that at the time she was booked into jail, she did not

inform jail medical personnel that she had seizures and did not tell them she had experienced a

seizure earlier that day.

        Additionally, appellant testified during cross-examination that she made two phone calls to

Jeffries during the time she was “incarcerated” after the incident in question. Audio recordings of

those calls were published for the jury. Appellant testified that during one of those calls, she

“brought up” and “talked about” having sex. Further, appellant testified that during that call she told
                                                 —10—
Jeffries “1 love you” several times. At the conclusion of appellant’s testimony, outside the presence

of the jury, defense counsel made a “bill” that included the following testimony of appellant

respecting that phone conversation:

       Q. [by defense counsel) On the audio, what did you say about something that
       happened between you and [Jeffries] on the couch?

       A. Do you remember what happened on the couch?

       Q. Can you speak up into this microphone, please?
       A. Do you remember what happened on the couch?

       Q. And what were you referring to in that incident?
       A. Him giving me oral sex.

       Q. How old were you at that time?
       A. Fifteen.

       Q. And was that the only incident that—the only sexual interaction you’ve ever had
       with [Jeffries)?

       A. Yes, ma’am.

The trial court denied appellant’s offer of proof as to that testimony.

       Dr. Kristi Compton testified she is a clinical and forensic psychologist. With respect to her

qualifications, Compton testified in part

       Q. Now, with regard to psychological testing, we know that there are psychiatrists
       that treat people for mental illnesses or psychological disorders, and then there are
       psychologists that do testing. And you’ve talked about your clinical practice as a
       clinical psychologist. Tell thejury briefly who’s qualified to do psychological testing
       and who’s not.

       A. Only psychologists have extensive training in testing and interpretation of testing.
       Psychiatrists have more training in the biological foundations of medications that
       work on psychiatric disorders.

       Compton stated she performed approximately six and one-halfhours ofpsychological testing

of appellant pertaining to “neurocognitive abilities or deficits.” Compton testified the tests she

                                                1 I—
administered to appellant included, in part, a “Test of Memory Malingering,” which a person would

tiil only if they arc “faking.” (‘ompton stated appellant “obtained a perfect score” on that test.

Additionally, according to Compton, the testing showed “broad—based neurocogmtive deticits in all

areas.” Compton testified that, with respect to the incident in question, appellant told her that

following a seizure and a verbal altercation with Jeffries, “[s]he became confused between the gas

and the brake and the gear shifi and accidentally went forward and hit him.” Compton testified that

in her opinion, appellant’s explanation of what happened is “plausible.”

       On cross-examination by the State, Compton testified in part that the records she looked at

in making her assessment included “Dr. Pittman’s competency examination.” On “re—direct”

examination by defense counsel, Compton testified that in her opinion, the fact that appellant

described multiple versions of what happened did not, in itself, mean appellant was “being overtly

or willfully deceitful” because memory “transforms over time.” Then, the State conducted a “re

cross” of Compton. Over defense counsel’s objection as to violation of privilege, Compton

testified she is lamiliar with Dr. Michael Pittman, a court-appointed psychiatrist who performed a

pretrial competency evaluation of appellant. The State asked Compton, “Would it surprise you that

Dr. Pittman.        .   .   didn’t find [appellant] to be credible in her assessment as to not knowing what had

happened and things of that nature?” Compton responded, “Yes, I’ve read his report.” Further,

Compton testified as follows:

       Q.   .
                And basically [Pittrnan’s] assessment is that [appellant] was claiming
                .
                        .




       ignorance, not only for her actions, but any kind of surrounding—surrounding things
       that were taking place at the alleged offense?

       A. That’s right. That’s his assessment.

       Q. Okay. And basically the same information that—or I guess the same Shakeidria
       Smith that you evaluated is the same Shakeidria Smith that Dr. Pittman also
       evaluated; is that correct?

       A. The same person, yes, I would think so.

                                                          —12—
            Q. Okay. And L)r. Pittman, a forensic and genera! psychiatrist, he would undergo the
            same training that you would also undergo as thr as medical training, licensing, and
            things of that nature?

            A. Except he wouldn’t have training in the testing, yes.

            Following the State’s “re-cross,” defense counsel indicated she desired further direct

examination of Compton. Specifically, defense counsel stated

            [W]hat I would              I would like to go into is that we are talking about apples
            and oranges. With regard to what Dr. Pittman evaluated [appellant] for is completely
            different than what Dr.—1 mean, Dr. Pittman’s evaluation was a competency
            evaluation, which is completely separate than what [Compton] was—had done.

The trial court denied defense counsel’s request for further direct examination of Compton.

            The defense rested its case.
                                   2 During the charge conference, the defense requested that the

jury be instructed as to “a mistake of fact defense.” Defense counsel argued

            We believe that given the totality of the circumstances and what was going on at the
            time that appellant] was trying to leave the location, that the complainant was trying
            to refrain her from leaving, trying to take the keys from her, trying to keep her from
            doing something that she was legally entitled to do, that she—--given the totality of
            those circumstances, that it was reasonable that she would mistakenly attempt to
            reverse and instead go forward, given the totality of these circumstances and that
            there was not an opportunity for her to evaluate or determine that she was making a
            mistake because of the conduct of the complainant at the time, that she was trying to
            perform a lawful action of leaving the place.

           The State responded that appellant “has not necessarily or not successfully raised the mistake

of fact defense” because she would have been able to correct her impression of the mistaken fact by

simple investigation. Further, the State asserted that appellant’s position “doesn’t comport with the

evidence that was presented by the Defense because if the injuries sustained by the Defendant were

in line with that argument, [Jeffries] would not have been injured while in fiont of the car, as

opposed on [sic] the side if that were still going on with the gear incident.” The trial court denied




           2
              In addition to those described above, witnesses called by the defense during the guilt/innocence phase of trial included (I) Bill Goodwin.
chief investigator and custodian of investigative records for the Dallas County Public Defenders Office, who described photos of the scene of the
incident in question and the vehicle involved and (2) Reginald Stern, a witness originally called by the State, who testified he was previously
convicted of the felony offense of burglary of a building.
appellant’s request to instruct the jury on mistake of fact.

        Additionally, defense counsel stated there was a “bill that we wanted to bring up.” Defense

counsel referred to appellant’s earlier request for further re-direct examination of Compton and

stated in part

        I wanted to clarify the objection when I told the Court that we had a privilege and we
        were not waiving our privilege with regard to getting into Dr. Michael Pittman’s
        evaluation of my client, that is pursuant to Article 46(b). Then the State proceeded
        to ask hearsay questions about what Dr. Pittman found to be credible with regard to
        his examination of her with regard to mental competency to stand trial. We never
        raised any issue in front ofthis jury about her mental competence to stand trial, It was
        simply her neurocognitive deficits.

        [W]e feel like our only options, other than a mistrial at this point, would be for Dr.
        Compton to have been asked to clarif’ the distinction between the examination that
        Dr. Pittman conducted in terms of the length of time, the object, what Dr. Pittman’s
        qualifications are to do that type of thing, that he’s a psychiatrist. He could not have
        done any of the kinds of evaluations that Dr. Compton could do because he’s not
        qualified to do so.

        The jury is at a situation where they—they are probably terribly confused about who
        this Dr. Pittman is and he didn’t find [appellant] credible, and he did the same type
        of examination that my client—I mean, that Dr. Compton did, when that’s not the
        case. And so we just wanted to make our bill about the questions that we wanted to
        ask on redirect to clean that up for the jury.

The trial court denied appellant’s request for a mistrial.

       After the jury found appellant guilty of aggravated assault with a deadly weapon, the

punishment phase of trial commenced. Evidence presented by the State included, in part, the

testimony ofJosephine Hadnot, a court probation officer employed by the Dallas County Community

Supervision and Corrections Department. Hadnot testified appellant was placed on probation for

manslaughter in January 2005, but did not successfully complete that probation. The State asked

Hadnot what appellant had done to violate her probation, and the following exchange occurred:

       A. She was arrested on or about July the 13th, 2005, by DART police for failure to
       1.D.

       [DEFENSE COUNSEL]: We object. Can we approach?

                                                 —14—
        THE COURT: No. Your objection is overruled.

        Q. [by the State] Okay. Go ahead.
        [DEFENSE COUNSEL]: Object to her—object to her reading from a document,
        hearsay. Object to it.

        THE COURT: Overruled.

        [DEFENSE COUNSEL): The State has to prove every allegation in terms of criminal
        activity beyond a reasonable doubt. Object to this.

        THE COURT: Overruled,

        Subsequent to the jury’s assessment of punishment and appelLant’s sentencing by the trial

court, this appeal was timely filed.

                      II. ADMISSION OR EXCLUSION OF EVIDENCE

                                       A. Standard of Review

        We review a trial court’s decision to admit or exclude evidence under an abuse of discretion

standard. Martinez v. State, 327 S.W.3d 727, 736 (Tec Crim. App. 2010); C’asev v. State, 215
S.W.3d 870, 879 (Tex. Crim. App. 2007). A trial court abuses its discretion when its decision lies

outside the zone of reasonable disagreement. Martinez, 327 S.W.3d at 736; Casey, 215 S.W.3d at

879.

        Likewise, an abuse of discretion standard applies to the review of a trial court’s denial of a

motion for mistrial. Hawkins v. State, 135 S.W.3d 72, 77 (Tex. Crim. App. 2004); Wead v. State,

129 S.W.3d 126, 129 (Tex. Crim. App. 2004).

       Non-constitutional error must be disregarded unless it affects substantial rights. TEx. R. App.

P. 44.2(b). We must examine the record as a whole and have “fair assurance that the error did not

influence the jury, or had but a slight effect” to determine that substantial rights are not affected.

Motilla v. State, 78 S.W.3d 352, 355 (Tex. Crim. App. 2002) (quoting Solomon v. State, 49 S.W.3d
356, 365 (Tex. Crim. App. 2001)). Only if we have a “grave doubt that the result of the trial was free

                                                —15—
from the substantial effect of the error” will we reverse a conviction. Barshaw v. State, 342 S.W.3d
91, 94 (Tex. Crim, App. 201 1). Grave doubt exists when the matter is so evenly balanced that the

judge feels “‘in virtual equipoise as to the harmlessness of the error.” id. (quoting Burnett v. State,

88 S.W.3d 633, 637—38 (Tex. Crim. App. 2002)).

        If the appellate record in a criminal case reveals constitutional error that is subject to

harmless error review, the court of appeals must reverse a judgment of conviction or punishment

unless the court determines beyond a reasonable doubt that the error did not contribute to the

conviction or punishment. TEx. R. App. P. 44.2(a).

                                         B. Applicable Law

                                       1. Preservation of Error

        “Preservation of error is a systemic requirement on appeal.” Ford v. State, 305 S.W.3d 530,

532 (Tex. Crim, App. 2009). If an issue has not been preserved for appeal, the court of appeals

should not address the merits of that issue. Id.

        “In order to preserve an issue for appellate review, a timely and specific objection is

required.” Layton v. State, 280 S.W.3d 235, 238—39 (Tex. Crim. App. 2009) (citing TEx. R. App.

P. 33.l(a)(l)); accord Martinez v. State, 91 S.W.3d 331, 335—36 (Tex. Crim. App. 2002) (party

complaining on appeal of trial court’s admission, exclusion, or suppression of evidence “must, at the

earliest opportunity, have done everything necessary to bring to the judge’s attention the evidence

rule [or statute] in question and its precise and proper application to the evidence in question”);

Saldano v. State, 70 S.W.3d 873, 889 (Tex. Crim. App. 2002) (holding that failure to object in timely

and specific manner during trial forfeits complaints about admissibility of evidence). A specific

objection is necessary to inform the trial judge of the issue and basis of the objection, and to allow

the judge a chance to rule on the issue at hand. Layton, 280 S.W.3d at 239. An objection is timely

if it comes at the earliest opportunity or as soon as the ground for objection becomes apparent.

                                                —16—
Gille;iwater.v   i’.    .State, 205 SW .3d 534. 537 (Tex. Crim.   App.   2006); Moore v StoW, 999 S.W.2d
385, 403 (Tex. (rim, App. 1999). (ienerally. even constitutional error is forfeited when no proper

objection is made. Fuller v. State, 253 S.W.3d 220, 232 (Tex. Crirn. App. 2008); Saldano, 70
S.W.3d at 889: see Paredes v, State, 129 S.W.3d 530, 535 (Tex. Crim. App. 2004) (finding

Confrontation          Clause argument not preserved because of failure to object on that ground in trial

court); see a/so Revna v. State, 168 S.W.3d 173, 176—77 (Tex. Crim. App. 2005) (applying error

preservation requirement with regard to Confrontation Clause argument).                Further, where an

appellant’s trial objection does not comport with the issue raised on appeal, the appellant has failed

to preserve his complaint for appellate review. Ga/to v. State, 239 S.W.3d 757, 768 (Tex. Crim.

App. 2007): Swain v. State, 181 S.W.3d 359, 367 (Tex. Crirn. App. 2005); fleidelbetgv. State. 144
S.W.3d 535. 537 (Tex. Crim. App. 2004).

         In order to preserve error regarding a trial court’s decision to exclude evidence, the

complaining party must comply with Texas Rule of Evidence 103. Mavs v. State, 285 S.W.3d 884,

889 (Tex. Crim. App. 2009). Rule 103 provides in relevant part that error may not be predicated

upon a ruling that excludes evidence unless “the substance of the evidence was made known to the

court by offer, or was apparent from the context within which questions were asked.” TEX. R. EV1D.

1 03(a)(2). “The offering party shall, as soon as practicable, but before the court’s charge is read to

the jury, be allowed to make, in the absence of the jury, its offer of proof.” TEx. R. EvtD. 103(b).

The offer of proof may consist of a concise statement by counsel, or it may be in

question-and-answer form. Mays, 285 S.W.3d at 889. If in the form of a statement, the proffer

“must include a reasonably specific summary of the evidence offered and must state the relevance

of the evidence unless the relevance is apparent, so that the court can determine whether the evidence

is relevant and admissible.” Id. at 889—90 (quoting Warner v. State, 969 S.W.2d 1, 2 (Tex. Crim.

App. 1998)).

                                                     —17—
                                      2. Wjtncss Interrogation

        Pursuant to Texas Rule of Evidence 611 “[tjhe
                                                  ,        Court   shall exercise reasonable control over

the mode and order of interrogating witnesses and presenting evidence so as to (1) make the

interrogation and presentation effective for the ascertainment of truth. (2) avoid needless

consumption of time, and (3) protect witnesses from harassment or undue embarrassment.” TEx.

R, EVID.   611.

        Texas Rule of Evidence 6 13(a) provides in part

       In examining a witness concerning a prior inconsistent statement made by the
       witness, whether oral or written, and betbre further cross-examination concerning,
       or extrinsic evidence of such statement may be allowed, the witness must be told the
       contents of such statement and the time and place and the person to whom it was
       made, and must be afforded an opportunity to explain or deny such statement.       if.   .   .




       the witness unequivocally admits having made such statement, extrinsic evidence of
       same shall not be admitted.

TEX. R. EVID. 6 13(a).

                                              3. Hearsay

        Hearsay is a statement, other than one made by the declarant while testifying at trial, that is

offered to prove the truth of the matter asserted. TEX. R. EvID. 80 1(d). Hearsay statements are

inadmissible except as provided by statute or other rule. TEX. R, EVID. 802.

                                             4. Mistrial

       A mistrial is appropriate only when the trial court is faced with error so prejudicial that any

expenditure of further time and expense would be wasteful and futile. See Simpson v. State, 119
S.W.3d 262, 272 (Tex. Crirn. App. 2003). “Only in extreme circumstances, where the prejudice is

incurable, will a mistrial be required.” Hawkins v. State, 135 S.W.3d 72,77 (Tex. Crim. App. 2004);

accordArchie v. State, 221 S.W.3d 695, 699 (Tex. Crim. App. 2007). To determine whether the

facts of a case merit a mistrial, we balance three factors: (1) the severity of the misconduct and its

prejudicial effect, (2) curative measures taken by the court, and (3) the certainty of the punishment

                                                —1 8—
assessed absent the misconduct. how/dos. 135 S.W.3d at 77. Ordinarily, a prompt instruction to

disregard will cure any prejudice associated with an improper question and answer. Sec Ovalle        1.


Slate.   13 S.W .3 d 774, 783 (Tex. (rim .App. 2000). Appellate courts “generally presume the jury

followed the trial court’s instructions in the manner presented.” Thri/t v. State, 176 S.W.3c1 221, 224

(Tex. Crim, App. 2005); accord Wesbrook v, State, 29 S.W.3d 103, 116 (Tex. Crim, App. 2000).

“The presumption is refutable, but the appellant must rebut the presumption by pointing to evidence

the jury failed to follow the trial court’s instructions.” Thrift, 176 S.W.3d at 224.

                              5. Admissibility of Competency Evidence

         Article 4613.007 of the Texas Code of Criminal Procedure provides in relevant part

         A statement made by a defendant during an examination or trial on the defendant’s
         incompetency, the testimony of an expert based on that statement, and evidence
         obtained as a result of that statement may not be admitted in evidence against the
         defendant in any criminal proceeding other than at:

          1) a trial on the defendant’s incompetency; or

         2) any proceeding at which the defendant first introduces into evidence a statement,
         testimony, or evidence described by this article.

TEx. CODE CRIM. PROC. ANN. art. 46B.007 (West 2006). Generally, the erroneous admission of

statements made by a defendant during a competency evaluation cannot be waived by a failure to

object. See Ferry v. State, 703 S.W.2d 668, 671 (Tex. Crim. App. 1986).

                                              C Analysis

                         1. Full and Fair Cross-Examination of Complainant

         In her first issue, appellant contends the trial court ciTed by not allowing her full and fair

cross-examination ofieffries. Specifically, appellant asserts she should have been able to question

Jeffries about statements he made to probation officers regarding his marital status and whether he

has children. According to appellant, her cross-examination of Jeffries was “clearly an attempt to

demonstrate 1) that Jeffries had lied to the probation department regarding matters that were testified

                                                 —19—
to on direct examination, and ) that Jeifries held a possible motive. bias or interest to testify for the

State” Appellant contends the trial court denied her the ability to etièctively confront and cross—

examine Jeffries in violation of the Sixth and Fourteenth Amendments to the United States

Constitution, Article 1 of the Texas Constitution, and Texas Rule of Evidence 613.

        The State responds that appellant’s first issue was not preserved for appellate review.

Additionally, the State contends any alleged error was harmless.

        We begin by addressing whether appellant preserved the issue she asserts on appeal. During

a break in Jeffries’s testimony, outside the presence of the jury, defense counsel made statements to

the trial court that she refers to on appeal as “an informal bill of exception or offer of proof.” In that

offer of proot which is set out in its entirety above, defense counsel told the trial court she sought

to impeach Jeffries by showing that the information in his probation records differed from his

testimony in court. On appeal, appellant contends such offer of proof was sufficient to preserve error

as to her first issue. However, assuming without deciding that appellant’s offer of proof was timely.

we cannot agree with appellant as to the scope of the error preserved.

        First, appellant argues on appeal that “[tjhe potential of the State’s forgiveness of[Jeffries’s]

untruthfulness to the probation department could show bias to testify in favor of the State.”

Appellant contends she sought the disputed cross-examination to show such bias. However, the

record does not show appellant asserted that rationale in the trial court. Thus, to the extent appellant

contends the trial court restricted her attempt to demonstrate that Jeffries “held a possible motive,

bias or interest to testify for the State,” that portion of appellant’s first issue has not been preserved

for this Court’s review. See Ga/b, 239 S.W.3d at 768 (where appellant’s trial objection does not

comport with issue raised on appeal, appellant has failed to preserve his complaint for appellate

review); accord Swain, 181 S.W.3d at 367; Heidelberg, 144 S.W.3d at 537.

        Second, with respect to appellant’s constitutional complaints on appeal, she did not make any

                                                  —20—
mention of constitutional provisions in her offer of proof. Therefore, appellant’s offer of proof was

not sufficiently specific to preserve error on constitutional grounds. See Rena, 168 S.W.3d at 179

(where defendant told trial judge that purpose of excluded evidence was to attack victim’s

credibility, but asserted no constitutional basis, error was not preserved on Confrontation Clause

grounds).

        Appellant’s remaining argument under her first issue is based on Texas Rule of Evidence

613(a), which, as described above, provides guidelines for examining a witness concerning a prior

inconsistent oral or written statement.       TEX. R. EvID. 61 3(a).    Appellant contends she was

“attempting to tell the complaining witness the contents of such inconsistent statement to afford the

witness an opportunity to explain or deny such a statement, as dictated by Rule 613(a) but was

stymied by the trial court’s ruling.” However, even assuming without deciding that the trial court

erred by not allowing appellant to fulfill the requirements of Rule 6 13(a), we cannot conclude such

error affected appellant’s substantial rights. See TEX. R. App. P.44.2(b). The record shows that prior

to the State’s objections to appellant’s cross-examination, Jeffries had (1) unequivocally admitted

he lied about never being married and (2) explained that he told his probation officer about his

girlfriend’s children and the possibility that he had fathered a child. Thus, appellant’s stated

objective of showing that Jeffries’s testimony was inconsistent with his probation reports was not

prevented by the trial court’s ruling. On this record, we conclude the trial court made no reversible

error respecting the limitation of appellant’s cross-examination of Jeffries. See id.; Motilla, 78
S.W.3d at 355 (appellant’s substantial rights not affected where record demonstrates error “did not

influence the jury, or had but a slight effect”).

        We decide against appellant on her first issue.

                          2. Denial of Request for Re-Direct Examination

        In her second issue, appellant asserts the trial court erred when it allowed the State to cross

                                                    —21—
examine Compton on an issue on “re-cross,” but did not allow appellant to conduct “re-direct”

examination of Compton on that same issue. Specifically, appellant argues that on “re-cross,” the

State questioned Compton for the first time respecting Pittman’s competency report, and appellant

was then “denied the ability to re-direct [Comptonj regarding the hearsay statements elicited by the

State” as to Pittman’s report. According to appellant, “[wihile the trial court has a wide latitude in

the progression of the trial, fundamental fairness demands that, when the State chooses to bring up

a topic in their re-cross of one of appellant’s witnesses, appellant has a right to re-direct that

witness.” Appellant contends she was “denied her right to a fair trial and effective assistance of

counsel guaranteed by the Fifth, Sixth and Fourteenth Amendments to the United States

Constitution, Article 1, section 10 and 15 of the Texas Constitution.” Additionally, appellant asserts

her “bill” on this matter preserved this issue for appellate review.

       The State responds that appellant’s “bill” is inadequate to preserve the error alleged. Further,

the State argues “[amy additional testimony on redirect examination from Appellant’s expert witness

contrasting her qualifications with another expert to give an opinion about the plausibility of

Appellant’s versions of what happened was cumulative and a waste of time.”

       The record shows appellant’s objections and “bill” did not include any mention of

constitutional rights or any related legal ground or theory to support her request for further redirect

examination of Compton. Therefore, to the extent appellant asserts constitutional complaints in her

second issue, her offer of proof was not sufficiently specific to preserve error on constitutional

grounds. See Reyna, 168 S.W.3d at 179.

       Assuming without deciding that appellant’s “bill” preserved her remaining arguments, we

cannot agree with appellant that the trial court erred by not allowing further direct examination of

Compton. Pursuant to rule of evidence 611, the trial court “shall exercise reasonable control” over

the mode of interrogating witnesses and presenting evidence so as to “avoid needless consumption

                                                —22-—
of time.” TEx. R. EviD. 61 1. Defense counsel stated in her “bill” that she sought further direct

examination to “clarify” distinctions between the qualifications and evaluations of Compton and

Pittman. However, the record shows the jury heard testimony that Pittman evaluated appellant and

provided a competency report. Additionally, Compton testified (1) her testing of appellant pertained

to “neurocognitive abilities or deficits” and (2) Pittman did not have the same training that she had

respecting testing. Therefore, the distinctions in question were already before the jury and the

testimony sought by appellant would have been cumulative. We conclude the trial court did not err

by excluding that testimony. See id.

        We decide appellant’s second issue against her.

                               3, Admission of Competency Evidence

        In her third issue, appellant asserts the trial court erred when it “allowed into evidence during

her trial oral statements made by defendant during an examination of the defendant’s competency

by Dr. Michael Pittman.” However, appellant does not explain, and the record does not show, what

“oral statements made by defendant during an examination of the defendant’s competency” were

allowed into evidence at trial. Rather, in her argument pertaining to this issue, appellant states, “In

the instant case, it is not the appellant’s statements that the State put into evidence, but the opinion

testimony of the expert based on that statement; that, as well, is protected by [code of criminal

procedure art. 46B.007] and prohibited from being admitted in the trial on the merits of appellant.”

According to appellant,

       The impact of the evidence elicited from Dr. Compton reciting Dr. Pittman’s
       opinions in the competency evaluation during her cross-examination is palpable.
       [O]ther than Dr. Pittman’s opinion of appellant’s statements during the competency
       evaluation, there was little other evidence to support the State’s theory that she was
       malingering, being dishonest, or feigning confusion as to what happened during the
       offense to avoid a guilty verdict. Dr. Pittman’s statement was the strongest evidence
       supporting the State’s theory. The State used appellant’s own witness to introduce
       Pittman’s opinion into evidence and the trial court was complicit in the unlawful
       admission of this evidence.

                                                 —23—
        ‘l’he State responds that “[a]ny statement Appellant made to Pittman was not directly alluded

to in Compton’s testimony.’ Further, the State asserts “[i]f this Court finds error in the admission

of I)r. Pittman’s opinion based on Appellant’s statements, it was certainly harmless.”

        Article 46B,007 specifically addresses the exclusion of three types of evidence: (1) “a

statement made by a defendant during an examination or trial on the defendant’s incompetency,” (2)

“the testimony of an expert based on that statement,” and (3) “evidence obtained as a result of that

statement.” TEx. CODE, CRIM. PROC. ANN. art. 46B.007. As described above, appellant asserts

article 46B.007 was violated when the State put into evidence “the opinion testimony of the expert

based on [appellant’s] statement.” We construe appellant’s argument to he that Pittman’s “opinion

of appellant’s statements” constituted “testimony of an expert based on that statement” pursuant to

article 46B.007, and thus the trial court erred by allowing the State to “use[j appellant’s own witness

to introduce Pittman’s opinion into evidence.”

       In support of her position, appellant cites Mitten v. State, 22$ S.W.3d 693 (Tex.

App.—Corpus Christi 2005, pet. dism’d). However, Mitten involved a statement made by the

defendant at his competency hearing that was introduced through the trial testimony of three different

expert witnesses, including the doctor who had performed the competency evaluation. Id. at

699—700. In the ease before us, appellant acknowledges “it is not the appellant’s statements that the

State put into evidence.” Further, the record shows Pittman was not called as a witness at trial and

his competency report was not offered or admitted into evidence during the guilt/innocence phase.

Therefore. Mitten is distinguishable on its facts. “Testimony” has been defined as “[e]vidence that

a competent witness under oath or affirmation gives at trial or in an affidavit or deposition”

BLACK’S LAW DICTIONARY       1514 (8th ed. 2004). Appellant does not explain, and the record does

not show, how Compton’s statements “reciting” Pittman’s opinion constituted “testimony” of

Pittrnan. See TEX. CODE CRIM. PROC. ANN. art. 46B.007.


                                                —24—
       Moreover, article 468.007 provides that the three types of evidence listed above are

admissible at “any proceeding at which the defendant first introduces into evidence a statement,

testimony, or evidence described by this article.”        See Id.   During the State’s initial cross

examination, Compton testified in part that the records she looked at in connection with her

assessment included “Dr. Pittman’s competency examination.” Therefore, we conclude that at the

time of the “re-cross” testimony in dispute, appellant had already introduced testimony by Compton

that constituted “the testimony of an expert based on [appellant’s) statement” and the restrictions of

article 46B.007 were inapplicable. See id.

        We decide against appellant on her third issue.

              4. Failure to Conduct Preliminary Hearing as to Extraneous Offenses

       In her fifth issue, appellant contends the trial court erred when it allowed the State to present

evidence of extraneous offenses during the punishment phase of trial “without conducting a

preliminary hearing to determine whether the State could prove the extraneous offenses beyond a

reasonable doubt.” According to appellant,

       During the punishment phase, the State may offer evidence as to any matter the court
       deems relevant to sentencing, including evidence of an extraneous crime or bad act
       that is shown beyond a reasonable doubt to have been committed by the defendant
       or for which he could be held criminally responsible. When presented with an
       appropriate objection, the trial court has the responsibility to determine the threshold
       issue of whether an extraneous offense is relevant.

(citations omitted). Appellant complains the trial court erred by not holding a hearing to “determine

the threshold issue of relevancy” respecting Hadnot’s testimony as to alleged criminal offenses

committed by appellant while on a prior probation.

       The State responds, in part, that the error asserted by appellant was not preserved for

appellate review.

       The record shows that during the punishment phase of trial, Hadnot testified appellant was

placed on probation for manslaughter in January 2005, but did not successfully complete that
                                                —25--
probation. When the State asked [-ladnot what probation violations appellant committed, appellant

objected to Fladnot’s answers by stating (1) “We ohect.     (2)
                                                                  “Object to her—object to her reading

from a document, hearsay. Object to it.”: and (3) “The State has to prove every allegation in terms

of criminal activity beyond a reasonable doubt. Object to this,” The record does not show a request

by appellant fbr a hearing to determine relevancy. We conclude appellant’s objections, which were

based on hearsay and the State’s burden of proof as to extraneous offenses, did not preserve her

complaint that the trial court erred by failing to conduct a relevancy hearing. See Layton, 280
S.W.3d at 238-39 (“In order to preserve an issue for appellate review, a timely and specific objection

is required.”): TEX. R. App. P.33. l(a)( 1 ) see also Ga/to, 239 S.W.3d at 768 (where appellant’s trial

objection does not comport with issue raised on appeal, appellant has fiiled to preserve his complaint

for appellate review); accord Swain, 181 S.W.3d at 367: Heidelberg, 144 S.W.3d at 537.

        We decide appellant’s fifth issue against her.

                                    5. Admission of .Jail Record

        In her sixth issue, appellant contends the trial court ciTed when it admitted into evidence her

“jail book-in card,” i.e., the “Central Intake Health Screening” record signed by appellant at the time

she was booked into jail on the date of the incident in question. Specifically, appellant asserts

       The State did not call to testify the person who filled out the jail book-in form, the
       custodian of records for the Dallas County Jail, or any other person who could verify
       that it was a business record for the Dallas County Jail or that the record was kept in
       the normal course of business of the Dallas County Jail, as required by Texas Rule
       of Evidence 803(6) before the record can be admitted into evidence as a Record of
       Regularly-Conducted Activity, an exception to the hearsay rule codified in Rule 802
       of the Texas Rules of Evidence.

According to appellant, “[t]he State was offering the record as evidence proving the truth of the

matter asserted, that being that the appellant did not tell the clerk taking down the information that

she suffered from epileptic seizures.” Appellant contends she “denied this,” and the State “used the

inadmissible hearsay as evidence that she either did not mention the condition to the jail personnel
or was lying about her health condition.”

        The State responds that the provisions of lexas Rule   of   Evidence 613(a) were followed   and


there was no error by the trial court. Additionally, the Stale contends the evidence in question did

not constitute hearsay because it was not offered for the truth of the matter asserted.

        “in the absence of an applicable hearsay exception, an inconsistent statement may be used

to impeach the witness’s credibility, but cannot be used as primary evidence to prove guilt.” See

F/ores v. State, 48 S.W.3d 397, 404 (Tex. App. Waco 2001, pet. ref d). “When a prior statement

is not offered as primary evidence, but to impeach the witness’s credibility, it is not hearsay.”

Ba/dree v. State, 248 S.W.3d 224, 231 (Tex. App—Houston [1st Dist.] 2007, pet. ref’d) (citing

F/ores, 48 S.W.3d at 404).

        As described above, appellant testified she had a seizure condition that influenced her actions

on the (late of the incident in question. On cross-examination, appellant was shown the jail record

in dispute. Appellant acknowledged that at the time she was booked into jail following the incident

in question, she was asked by jail personnel whether she currently had “any medical or psychiatric

conditions like seizures.” The State asked appellant, “And you told them none, correct?” Appellant

testified, “I don’t remember not telling them I had none, because I always tell them. They already

have it in the computer.” Then, thejail record was admitted into evidence over appellant’s objection.

immediately thereaf’ter, appellant testified that at the time she was booked into jail, she did not

inform jail medical personnel that she had seizures and did not tell them she had experienced a

seizure earlier that day.

        Accordingly, the record shows that prior to the admission of the jail record into evidence,

appellant was told the contents of the alleged inconsistent statement in the jail record, the person to

whom it was made, and the time and place it was made. See TEX. R. EvID. 613(a). Further,

appellant was given an opportunity to explain or deny the inconsistent statement in question and did

                                                —27—
not “unequivocally admit[i” having made such statement. See id. Finally, the record             shoWS   the

inconsistent statement in question was being used to impeach appellant’s denial that she failed to tell

jail medical personnel about her seizures, and not “as primary evidence to prove guilt.” 5ee fr/ores

i’.   State. 48 S.W.3d 397. 404 (Tes. App.—Waco 2001, pet. ref d). On this record, we conclude the

trial court did not err when it admitted the “jail book—in card” into evidence.

           We decide against appellant on her sixth issue.

                       6. Denial of Mistrial After Admission of Hearsay Statement

           In her seventh issue, appellant asserts the trial court erred when it “denied appellant’s motion

for mistrial when the State intentionally elicited from a witness an inflammatory inadmissible

hearsay statement of appellant’s father.” Specifically, appellant complains as to the State’s direct

examination of Moore respecting Moore’s encounter with appellant’s father at police headquarters,

which is described above. Appellant argues “[tjhe State’s question, [D]o you know who he was

upset at or \vhat he was upset about?’ was clearly designed for the witness to testify as to what

Appellant’s father told the officer,” which would constitute hearsay. Further, appellant asserts that

after the trial court’s denial of her motion for mistrial, the State “again sought to circumvent the

protections of the hearsay rule.” Appellant contends that “[s]ince the protections of the objection,

the trial court’s sustaining of the objection, [and] the instruction to disregard did not adequately clean

the record of the taint of the prosecution’s repeated intentional interjection of this hearsay remark,

harm is evident under Rule 44.2 of the Texas Rules of Appellate Procedure.”

          The State responds, in part, that the trial court “promptly instructed the jury to disregard” and

this Court “should hold that any error was cured by the court’s instruction.”

          The complained of questions asked by the State after the trial court’s denial of the motion

for mistrial were as follows:

          Q. [by the State] Without going into what he said, did he make        any statements to
          you?
                                                   —28—
       A. Yes.

       Q.   And were those statements regarding what he was upset about!

        A. Yes.

We cannot agree with appellant that those questions constituted an attempt to elicit hearsay. See

TEx. R. Evn. SO 1(d) (hearsay is statement, other than one made by declarant while testifying at trial,

offered to prove truth of matter asserted). Further, appellant does not explain or address why the

alleged harm from the State’s questions prior to the motion for mistrial was not cured by the trial

court’s instruction to disregard. See Thrift, 176 S.W.3d at 224 (appellate courts “generally presume

the jury followed the trial court’s instructions in the manner presented” and appellant must rebut

presumption by pointing to evidence jury failed to follow trial court’s instructions); Ova/Ic, 13
S.W.3d at 753 (prompt instruction to disregard will ordinarily cure any prejudice associated with

improper question and answer).      We conclude the trial court did not err by denying appellant’s

motion for mistrial. See ThrilL 176 S.W.3d at 224; Oval/c, 13 S.W.3d at 7X3.

       We decide against appellant on her seventh issue.

      7. Testimony Regarding Prior Sexual Contact Between Complainant and Appellant

       In her eighth issue, appellant contends the trial court erred when it excluded her testimony

regarding “prior unlawful sexual contact” between her and Jeffries. Appellant argues “[tjhe jury was

unable to use this evidence to judge the credibility of the complaining witness, to determine whether

or not a dating relationship existed between the appellant and the complaining witness, or to

establish the relationship between the parties.” According to appellant, “[t] he evidence was relevant

to each of those issues.” Appellant asserts that as a result of the trial court’s exclusion of the

evidence in dispute, she was “denied her right to confrontation and effective representation of

counsel under the Fifth, Sixth and Fourteenth Amendments to the United States Constitution, Article

I, section 10 and 15 of the Texas Constitution.”

                                                —29—
           The State contends appellant’s allegation that Jeffries had unlawful sexual contact with her

thirteen years prior to the offense was irrelevant to disproving the allegation of a dating relationship

and could not be used to impeach Jeffries’s credibility.

           The record does not show appellant raised her constitutional complaints in the trial court.

Therefore, we conclude those complaints were not preserved for this Court’s review. See Fuller, 253
S.W.3d at 232; Saldano, 70 S.W.3d at 889; Paredes, 129 S.W.3d at 535. Appellant’s remaining

arguments pertain to relevancy and “judgment” ofJeffries’s credibility. We address those arguments

in turn.

           “Relevant evidence” means evidence having any tendency to make the existence of any fact

that is of consequence to the determination of the action more probable or less probable than it would

be without the evidence. TEX, R. EvID. 401. Under the section of the Texas Family Code applicable

to the charges in the indictment in this case, “dating relationship” is defined as “a relationship

between individuals who have or have had a continuing relationship of a romantic or intimate

nature.” TEx. FAM. CODE ANN.          § 71.0021(b). The existence of such a relationship shall be
determined based on consideration of (1) the length of the relationship, (2) the nature of the

relationship, and (3) the frequency and type of interaction between the persons involved in the

relationship. Id.

           The record shows the indictment alleged, in part, that appellant “has and has had a dating

relationship with the said complainant.” Jeffries testified he and appellant were dating at the time

he was injured. Appellant testified they were not dating, but rather were “friends.” Further,

appellant testified that during a phone call she made to Jeffries after he was injured, she told him “I

love you” several times. On this record, we cannot agree with appellant that evidence of an alleged

instance ofunlawful sexual contact thirteen years ago was relevant to showing appellant and Jeffries

did not have a “dating relationship” pursuant to section 71.0021(b) at the time of the incident in

                                                  —30—
question. See ThX, FAM, CODE ANN.      § 710021(b); TEx. R. EvID, 401.
        As to judgment” of Jeffries’s credibility, Texas Rule of Evidence 608(b) states “[s]pecific

instances of the conduct of a witness, for the purpose of attacking or supporting the witness’

credibility, other than conviction of a crime as provided in Rule 609, may not be inquired into on

cross-examination of the witness nor proved by extrinsic evidence.”           TEx. R. EvID. 608(b).

Accordingly, the trial court did not err by excluding the evidence in dispute for impeachment of

Jeffries’s credibility. See id,

        We decide appellant’s eighth issue against her.

                IlL REFUSAL TO INSTRUCT JURY ON MISTAKE OF FACT

                             A. Standard of Review and Applicable Law

        We review the trial court’s denial of a requested jury instruction for an abuse of discretion.

See Wesbrook, 29 S.W.3d at 122; Garza v. State, 298 S.W.3d 837, 843 (Tex. App.—Amarillo 2009,

no pet.); Love v. State, 199 S.W.3d 447, 455 (Tex. App.—Houston [1st Dist.] 2006, pet. ref’d). In

analyzing aj ury-charge issue, we first determine whether error exists, Ngo v. State, 175 S.W.3d 738,

743 (Tex. Crim. App. 2005) (citing Middleton v. State, 125 S.W.3d 450, 453 (Tex. Crim. App.

2003)). If error is found, we then determine whether the error caused sufficient harm to warrant

reversal. Id.

        A defendant is entitled to an instruction on every defensive issue raised by the evidence,

whether that evidence is weak or strong, unimpeached or uncontradicted, and regardless ofwhat the

trial court may think about the credibility of the defense. Allen v. State, 253 S.W.3d 260, 267 (Tex.

Crim. App. 2008). A trial court may refuse an instruction on a defensive theory if the issue was not

raised by the evidence. See Shaw v. State, 243 S.W.3d 647, 657—58 (Tex. Crim. App. 2007); Garza

v. State, 829 S.W.2d 291, 294 (Tex. App.—Dallas 1992, pet. ref d); see also TEx. PENAL CODEANN.

§ 2.03(c) (West 2011) (defensive jury instruction not submitted to jury unless “evidence [was]

                                                —31—
admitted supporting the defense”). A defense is supported or raised by the evidence “if there is some

evidence, from any source, on each element of the defense that, if believed by the jury, would

support a rational inference that that element is true.” Shaw, 243 S.W.3d at 657—58. The defendant

bears the burden of showing some evidence exists to support each element of the defense. Juare:

v. Slate, 308 S.W.3d 398,404 (Tex. Crim. App. 2010); Shaw, 243 S.W.3d at 657—58. The evidence

is viewed in the light most favorable to the defendant’s requested submission. Bufkin v. State, 207

S.W.3d 779,782 (Tex. Crim. App. 2006).

         Section 8.02(a) of the Texas Penal Code provides “[i]t is a defense to prosecution that the

actor through mistake fonned a reasonable beliefabout a matter offact ifhis mistaken beliefnegated

the kind ofculpability required for commission ofthe offense.” TEx. PENAL CODE ANN. § 8.02(a).

The penal code defines “reasonable belier as “a beliefthat would be held by an ordinary and prudent

man in the same circumstances as the actor.” Id.      §   1 .07(aX42).

         Where the alleged mistaken fact is a matter that is readily discernable by a simple empirical

method of investigation that is universally accepted, a mistake of fact defense is not raised by the

accused’s failure to properly utilize that method. King v. State, 919 S.W.2d 819,821 (fex. App.—El

Paso 1996, no pet.); Thibodeaux v. State, 726 S.W.2d 601,604 (Ta. App.—Houston [14th Dist]

1987, pet ref’d); Miller v. State, 666 S.W.2d 564,566 (rex. App.—Houston [14th Dist.] 1984, no

pet.).

                                               a Analysis
         In her fourth issue, appellant contends the trial court erred when it refused to instruct the jury

on mistake offact According to appellant “[t]he jury could have believed that appellant reasonably

believed that she did, in fact, have the car in reverse when she pressed on the gas, thus establiching

a mistake in fact defense.”

         The State responds that the defense ofmistake offact was not raised in this case. The State

                                                  —32—
asserts “[ajppellant’s alleged mistake of fact (i.e., believing she put the car in reverse) would have

been easily discernable by the simple empirical method of taking a moment to look at the gear shift

panel.”

          The record shows appellant testified (1) Jeffries reached into the car to try to try to grab the

keys from the ignition and also hit her in the face; (2) she did not see where Jeffries went after she

threw the money out the window; (3) she tried to calm herself and looked down to shift gears; (4)

she was “trying” to put the car in reverse, but “must have put it in neutral or something”; and (5) she

didn’t know the gear shift “goes park, reverse, neutral, and drive.”

          In order to avail herself of the defense of mistake of fact, appellant must have formed a

“reasonable” belief about a matter of fact. See TEx. PENAL CODE ANN,              § 8.02(a), 1 .07(a)(42);
Thibodeaux, 726 S.W.2d at 604. We cannot agree with appellant that her beliefthat “she did, in fact,

have the car in reverse when she pressed on the gas” was reasonable under the circumstances. The

fact that Jeffries was in front of the car when appellant “pressed the gas” shows he could not have

been interfering with her driving at that time, Further, her alleged mistake of fact would have been

easily discernable by the simple empirical method of looking at the gear shift. See King, 919 S.W.2d

at 821; Thibodeaux, 726 S.W.2d at 604; Miller, 666 S.W.2d at 566. We conclude a mistake of fact

defense was not raised by the evidence in this case. See King, 919 S.W.2d at 821; Thibodeaux, 726
S.W.2d at 604; Miller, 666 S.W.2d at 566. Accordingly, the trial court did not err by not instructing

the jury as to mistake of fact. See Shaw, 243 S.W.3d at 657—5 8; Garza, 829 S.W.2d at 294; see also

TEX. PENAL CODE ANN.        § 2.03(c).
          Appellant’s fourth issue is decided against her.

                                      IV. CUMULATiVE ERROR

          In her ninth issue, appellant contends that “if the court finds that the trial court erred in more

than one of the points of error argued above but fails to find harm to the defendant from one of the

                                                   —33—
individual errors, the cumulative effect of the errors harmed her and denied her a fair triaL”

However, as described in the foregoing analyses, this Court did not conclude “the trial court erred

in more than one of the points argued above” Therefore, we decide against appellant on her ninth

issue. See Chamberlain v, State, 998 S.W.2d 230, 238 (Tex. Crim. App. 1999) (“we are aware of

no authority holding that nonerrors may in their cumulative effect cause error”).

                                       V. CONCLUSION

       We decide appellant’s nine issues against her. The trial court’s judgment is affirmed.

                                                                          /    —




                                                     bOUGS S. LANG                  /
                                                     JUST                      7/
Do Not Publish
TEx. R. App. P. 47.2
1 10965F.U05




                                              —34—
                               (!niirt uf Appitk
                       FiftI! Ditrtrt øf ixas at tla11a
                                      JUDGMENT
SHAKEIDRIA I)IANE SMITH, Appellant                 Appeal from the 363rd Judicial District
                                                   Court of Dallas County, Texas. (Tr.Ct.No
No. 05-1 1-00965-CR          V.                    F-i 000726-W).
                                                   Opinion delivered by Justice Lang, Justices
TKE STATE OF TEXAS, Appellee                       Bridges and Francis participating.


       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMEft



Judgment entered October 24. 2012.


                                                                //    /
                                                                          /

                                                   DOUGIS S. LANG
                                                   JUSTiL’E